       Case 4:19-cv-00413-DCB Document 42 Filed 04/28/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Alexander W Woytenko, et al.,                     No. CV-19-00413-TUC-DCB
10                   Plaintiffs,                       ORDER
11   v.
12   Jose Ricardo Lopez Ochoa, et al.,
13                   Defendants.
14
15          Pursuant to the Court’s Order filed on February 26, 2021 (Doc. 41),
16          IT IS ORDERED that the Motion for Voluntary Dismissal (Doc. 32) having not
17   been withdrawn, the Clerk of the Court shall enter Judgment, pursuant to Fed. R. Civ. P.
18   41(a)(2) for voluntary dismissal of this action with prejudice in favor of Defendants and

19   against the Plaintiffs.
20          Dated this 27th day of April, 2021.
21
22
23
24
25
26
27
28
